Citation Nr: 1243838	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-48 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from December 1961 to November 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for a low back disability.  

In September 2012r, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

This appeal contains a hybrid record; part is in a physical claims folder and part is in the Virtual VA paperless claims processing system.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a low back disability.  He claims that he injured his low back lifting boxes during active service and that he has a current back disability which is the result of this in-service injury.

The Veteran's service treatment records do not reveal any complaints of or treatment for low back pain during service.  The Veteran did not report a history of low back pain on his separation examination medical history.  

At the September 2012 hearing, the Veteran submitted a copy of a lay statement from a service buddy which indicated that the Veteran injured his low back during service.  
Recent VA treatment records indicate a diagnosis of degenerative joint disease (arthritis) of the lumbar spine.  

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision. 38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has not been afforded a VA Compensation and Pension examination with respect to his claim for service connection.  Based on the lay statement submitted at the hearing along with the evidence of a current back disability, an examination is warranted.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

At the hearing the Veteran also indicated that he was treated at a VA medical facility during the period of time from approximately 1969 to 1973 for a "soft tissue tumor" in the area of the low back.  This is the first time he informed VA adjudication personnel of this evidence.  An attempt to obtain these VA medical records must be made.   

Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide a list containing the names of all health care professionals and/or facilities (private and governmental) where he had been treated for his claimed low back disability since his separation from service in 1963.  He should specifically identify the dates of treatment and location of the VA medical facilities that he claims he received treatment for a tumor in the low back region during the period of time from 1969 to 1973.  Subsequently, and after securing the proper authorizations where necessary, the RO should make arrangements in order to obtain all the relevant records of treatment from all the sources listed by the veteran which are not already on file.  Specifically, obtain all the records of any treatment at VA facilities for a tumor in the low back region during the period of time from 1969 to 1973 which are not already on file.  

2.  Following the above, the Veteran should be accorded a Compensation and Pension examination for low back disorders.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The report of examination should include a detailed account of all manifestations of the low back disorders found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should review the Veteran's medical history with an emphasis on the service treatment records and VA records dated in the 1960s and indicate:

a) The current diagnosis of the Veteran's low back disability.

b) Whether it is at least as likely as not (50 % probability) that any current low back disability is related to the in-service lifting injury reported by the Veteran as opposed to its being more likely the result of some other cause or factor. 

The examining physician should provide complete rationale for all conclusions reached.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested examination does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2000) ("if the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Abernathy v. Principi, 3 Vet. App. 461, 464 (1992); and Ardison v. Brown, 6 Vet. App. 405, 407 (1994)

4.  Following the above, readjudicate the Veteran's claim for service connection for a low back disability.  If any benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

